                        1       RICK D. ROSKELLEY, ESQ., Bar # 3192
                                DIANA G. DICKINSON, ESQ., Bar # 13477
                        2       LITTLER MENDELSON, P.C.
                                3960 Howard Hughes Parkway
                        3       Suite 300
                                Las Vegas, NV 89169-5937
                        4       Telephone:   702.862.8800
                                Fax No.:     702.862.8811
                        5       Email:       rroskelley@littler.com
                                             ddickinson@littler.com
                        6
                                Attorneys for Defendant
                        7       AMERICAN HOMES 4 RENT, LP

                        8
                                                               UNITED STATES DISTRICT COURT
                        9
                                                                    DISTRICT OF NEVADA
                     10

                     11
                                LEAH KISSICK,
                     12                                                         Case No. 2:19-cv-02120-RFB-DJA
                                                  Plaintiff,
                     13                                                         [PROPOSED] STIPULATION AND
                                vs.                                             ORDER TO EXTEND DEADLINE TO
                     14                                                         FILE A RESPONSIVE PLEADING
                                AMERICAN HOMES 4 RENT, LP and
                     15         DOES 1-50,                                      [FIRST REQUEST]
                     16                           Defendant.

                     17

                     18                Plaintiff LEAH KISSICK (“Plaintiff”) and Defendant AMERICAN HOMES 4 RENT, LP

                     19         (“Defendant”) by and through their undersigned counsel, hereby agree and stipulate to extend the time

                     20         for Defendant to file a responsive pleading from the current deadline of January 2, 2020, up to and

                     21         including January 16, 2020.

                     22                As Defense counsel was recently retained in this case, this extension is necessary to provide

                     23         adequate time for Defense counsel to become familiar with the allegations in the Complaint and to

                     24         prepare a responsive pleading.

                     25         ///

                     26         ///

                     27         ///

                     28         ///
LITTLE R MEND ELSO N, P .C .
        Attorneys At Law
  3960 H oward Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                        1                This is the first request for an extension of time to respond to the Complaint. This request is

                        2       made in good faith and not for the purpose of delay.

                        3       Dated: December 23, 2019                            Dated: December 23, 2019
                        4       Respectfully submitted,                            Respectfully submitted,
                        5

                        6       /s/ Joshua R. Hendrickson                          /s/ Diana G. Dickinson
                                MARK R. THIERMAN, ESQ.                             RICK D. ROSKELLEY, ESQ.
                        7       JOSHUA D. BUCK, ESQ.                               DIANA G. DICKINSON, ESQ.
                                JOSHUA R. HENDRICKSON, ESQ.                        LITTLER MENDELSON, P.C.
                        8       THIERMAN BUCK LLP
                        9       Attorneys for Plaintiff                            Attorneys for Defendant
                                LEAH KISSICK                                       AMERICAN HOMES 4 RENT, LP
                     10

                     11

                     12                                                ORDER
                     13
                                                                              IT IS SO ORDERED.
                     14
                                                                                         December 27
                                                                              Dated: _____________________, 2019.
                     15

                     16

                     17                                                       _______________________________________
                     18                                                       UNITED STATES MAGISTRATE JUDGE

                     19
                                4841-1190-6223.1 074188.1048
                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
LITTLE R MEND ELSO N, P .C .
        Attorneys At Law
  3960 H oward Hughes Parkway
                                                                                  2.
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
